     Case 4:20-cv-00167-WTM-CLR Document 3 Filed 09/24/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


BRANDON TARELL JOHNSON,


      Petitioner,

V.                                                         CASE NOS, CV420-167
                                                                         CR417-003
UNITED STATES OF AMERICA,


      Respondent.



                                         ORDER


     Before     the     Court      is    the     Magistrate      Judge's    Report      and

Recommendation {Doc. 2), to which no objections have been filed.^

After careful consideration and review of the record, the report

and recommendation (Doc. 2) is ADOPTED as the Court's opinion in

this case. Accordingly, Petitioner's Motion to Vacate, Set Aside,

or Correct Sentence pursuant to 28                   U.S.C. § 2255 (Doc. 1) is

DENIED.   The   Clerk    of   Court      is     DIRECTED    to   close   this   case.    In


addition.     Defendant       is        not    entitled     to    a   Certificate        of

Appealability, rendering moot any request to proceed in forma

pauperis on appeal.

     SO ORDERED this                     day of September 2020.



                                              WILLIAM T. MOORE, JR.
                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN   DISTRICT OF GEORGIA




1 Unless otherwise stated, all citations are to Petitioner's civil
docket on this Court's electronic filing system, CV420-167.
